Case 2:21-cv-00678-JS-AYS Document 60 Filed 05/27/21 Page 1 of 3 PageID #: 597




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

In re HAIN CELESTIAL HEAVY METALS
BABY FOOD LITIGATION


This Document Relates To: All Actions              Case No.: 2:21-CV-0678-JS-AYS




         NOTICE OF MOTION TO APPOINT MELISSA S. WEINER,
 ANNICK M. PERSINGER, AND RACHEL SOFFIN AS INTERIM CLASS COUNSEL
        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 23(g)
       PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law and the

exhibits thereto, and all papers previously submitted to the Court in the above-referenced cases,

Plaintiff Matthew Hanson will move this Court before the Hon. Joanna Seybert, at the United

States Courthouse located at 100 Federal Plaza, Central Islip, New York 11722 for an Order

pursuant to Fed. R. Civ. P. 23(g) this Court’s Order consolidating the above-referenced cases of

May 13, 2021 (Doc. 47):

   1. Appointing Melissa S. Weiner of Pearson, Simon & Warshaw, LLP, Annick M. Persinger

       of Tycko & Zavareei LLP, and Rachel Soffin of Milberg Coleman Bryson Phillips

       Grossman, PLLC as Interim Co-Lead Class Counsel;

   2. Granting Interim Co-Lead Class Counsel the responsibility for coordinating the activities

       of the plaintiffs in the consolidated cases during pretrial proceedings, including:

           a. To initiate, brief, and argue all motions or opposition briefs on behalf of Plaintiffs

              on all matters arising during pretrial proceedings, and to otherwise determine and

              present to the court and opposing parties the position of Plaintiffs on all matters

              arising during pretrial proceedings;
Case 2:21-cv-00678-JS-AYS Document 60 Filed 05/27/21 Page 2 of 3 PageID #: 598




          b. To otherwise coordinate Plaintiffs’ pretrial activities and plan for trial and to

              represent Plaintiffs at pretrial, scheduling, and status conferences;

          c. To direct, coordinate, and conduct discovery on behalf of Plaintiffs;

          d. To employ and consult with experts;

          e. To conduct settlement negotiations with defense counsel, execute necessary

              settlement documentation, and present any formalized settlement to the Court on

              behalf of Plaintiffs;

          f. To call and conduct meetings of Plaintiffs’ counsel when appropriate;

          g. To delegate work responsibilities to selected counsel in a manner to ensure the

              orderly and efficient prosecution of this litigation without duplication; and

          h. To perform such other duties as may be incidental to proper coordination of

              Plaintiffs’ pretrial activities and/or authorized by further order of the Court; and

   3. Granting such other and further relief as the Court deems just and proper.



Dated: May 27, 2021                          Respectfully submitted,

                                             /s/ Melissa S. Weiner
                                             Melissa S. Weiner
                                             PEARSON, SIMON & WARSHAW, LLP
                                             800 LaSalle Avenue, Suite 2150
                                             Minneapolis, Minnesota 55402
                                             Telephone: (612) 389-0600
                                             Facsimile: (612) 389-0610
                                             mweiner@pswlaw.com

                                             Annick M. Persinger (admitted pro hac vice)
                                             TYCKO & ZAVAREEI LLP
                                             10880 Wilshire Blvd., Suite 1101
                                             Los Angeles, CA 90024
                                             Telephone: (510) 250-3316
                                             Facsimile: (202) 973-0950
                                             apersinger@tzlegal.com
Case 2:21-cv-00678-JS-AYS Document 60 Filed 05/27/21 Page 3 of 3 PageID #: 599




                                    Jonathan K. Tycko
                                    Hassan A. Zavareei (admitted pro hac vice)
                                    Allison Parr (admitted pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1828 L Street NW, Suite 1000
                                    Washington, D.C. 20036
                                    Telephone: (202) 973-0900
                                    Facsimile: (202) 973-0950
                                    jtycko@tzlegal.com
                                    hzavareei@tzlegal.com
                                    aparr@tzlegal.com

                                    Rachel Soffin (pro hac vice forthcoming)
                                    MILBERG COLEMAN BRYSON PHILLIPS
                                    GROSSMAN, PLLC
                                    800 S. Gay Street, Suite 1100
                                    Knoxville, TN 37929
                                    T: 865-247-0080
                                    F: 865-522-0049
                                    rsoffin@milberg.com
